 

 

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF NEW YORK USDC SDNY
THOMAS LENAHAN x DOCUMENT |
ELECTRONICALLY FILED
Plaintiff, DOC #:

 

 

 

 

DATE FILED: [

so

-against-

 

 

NEW YORK CITY, N.Y.C. DEPARTMENT OF
CORRECTION, N.Y.C. DEPARTMENT OF HEALTH

AND MENTAL HYGIENE, COMMISSIONER PONTE, ) ORDER
WARDEN TURHAN GUMUSDERE, DEPUTY :
WARDEN BARNES, DEPUTY WARDEN KELLY, 17-CV-6734 (AJN)(KNF)

CAPT. SAINT FLEUR, CAPT. BELL, CAPT.
PLASKETT, C.O. NELSON, C.O. HENRY, C.O. GIL,
C.0. CURANT, C.O, MOTSIFE, C.O. HEWITT,

C.O. BLACK, C.O. JANE DOE, C.O, JOHN DOE,
MS. ELIZABETH LANDON, MR. A. BILACDI,

MR. LAWRENCE BELL, MR. ERIC ROSEN,

DR. PARKERS,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

The parties were directed to submit their joint pretrial order to the court on or before October 30,
2019, if no dispositive motion was made in this action. The docket sheet maintained by the Clerk of Court
does not reflect that a dispositive motion was made. The docket sheet also does not reflect that the parties’
joint pretrial order was filed. Therefore, on or before December 11, 2019, the parties shall submit their joint
pretrial order to the court. That document must conform to the requirements for such an order that are found

in the Individual Rules of Practice of the assigned district judge.

 

Dated: New York, New York SO ORDERED:
November 26, 2019 . .
(Clrth~.. Doane L Pr
Copy mailed to: KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
Thomas Lenahan

 
